DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered.
Acknowledgment
Claim 1 is amended and field on 8/8/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falo, JR, et al. (US. 20110098651A1)(“Falo”) in view of Chen e et al. (US. 20140276378A1) (“Chen”).
Re claim 1, Falo discloses a dissolvable microneedle (abstract, ¶0003) having the following features: a tip diameter of the microneedle being 20 micro m or smaller (Figs.7a-b, Fig. 20, the diameters of the tip ¶0076); and an aspect ratio of the microneedle being 1-5 (the ratio of the height to the bottom side, Fig. 4 has the measurement scale strip located in the right bottom of the figures, see the annotated Fig. 4 of Falo below, so the aspect ratio fall in the range 1-5, which approximately 2) for achieving skin perforation rate over 75% and skin permeation rate over 15.5% (as the shape and the aspect ratio are disclosed by Falo, this functional limitation considered intended use and inherited by the aspect ratio), a body of the microneedle having no coating on the surface (Falo do not disclose coat), wherein the microneedle comprises a polymer forming the microneedle (CMC material which salt ¶0073, ¶0088, ¶0158), wherein the compressive yield strength of the microneedle is 10 kN/cm2 or higher (¶0088, CMC has strength and elastic yield around 173 MPa = 17.3 kN/cm2, and 10.8 GPa= 1080 kN/cm2 , wherein Pa= 1N/m2 = 0.0001 N/cm2  = 10-7 kN/cm2,  Fig. 12), and wherein the microneedle is dissolved in a perforated skin when used (¶0009), but it fails to disclose the polymer of the microneedle is a hyaluronic acid or a salt thereof and a plasticizer.

    PNG
    media_image1.png
    472
    528
    media_image1.png
    Greyscale

Annotated Fig. 4 of Falo
However, Chen discloses a microneedle (Fig. 1) that the microneedle may has a hyaluronic acid or a salt thereof and plasticizer (¶0042, ¶0044) and the coat may or may not needed (¶0070).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of Falo to modified the material of the microneedle so that it has a hyaluronic acid or a salt thereof and plasticizer as taught by Chen for the purpose of enhancing and stabilizing the active agent  (Chen, ¶0042, the material of using the microneedle of Falo is salt CMC with some addition material see ¶0073, the material of Chen is any material of ¶0043 and the addition of hyaluronic acid and plasticizer for improving the strength ¶0017 ).
Re claim 3, Falo discloses wherein the tip diameter of the microneedle is from 5 Micro m to 20 Micro m (¶0076, from 5 to 10 Micro m) and the aspect ratio of the microneedle is 1.5-3, Fig. 4 has the measurement scale strip located in the right bottom of the figures, see the annotated Fig. 4 of Falo below, so the aspect ratio fall in the range 1-5, which approximately 2).  
Re claim 4, Falo discloses wherein the compressive yield strength of the microneedle is from 20 kN/cm2 to 1,500 kN/cm2 (¶0088, CMC has strength and elastic yield around 173 MPa = 17.3 kN/cm2, and 10.8 GPa= 1080 kN/cm2, wherein Pa= 1N/m2 = 0.0001 N/cm2  = 10-7 kN/cm2,  Fig. 12).
Re claim 5, Falo fails to disclose wherein the microneedle further comprises a saccharide.  
However, Chen discloses a microneedle (Fig. 1) that the microneedle may has a hyaluronic acid or a salt thereof and plasticizer (¶0042, ¶0044) and the coat may or may not needed (¶0070) and wherein the microneedle further comprises a saccharide (¶0012, ¶0042).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of Falo to include saccharide so that the microneedle further comprises a saccharide as taught by Chen for the purpose of using the preferred material combination and provides an improved matrix   (Chen, ¶00352).
 Re claim 6, Falo discloses a microneedle patch comprising two or more of the dissolvable microneedle according to claim 1 (Fig. 3, Fig. 9) and a support holding the microneedle (the base holding see Fig. 3, Fig. 9). 

Claims  7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falo in view of Chen and further in view of Falo, JR, et al. (US. 20160271381A1)(“Falo2”).
Re claim 7, the modified Falo fails to disclose a microneedle and wherein a length of the microneedle over the distance between the microneedles results in a fraction that is greater than 0.1 and equal to or smaller than 2. 
However, Falo2 discloses a microneedle that may include saccharides (CMC, ¶0350, ¶0352, Fig. 1 has the microneedle dimension, ¶00169 the strength of the microneedle) a  and microneedle (Fig. 1, Fig. 2) and wherein a length of the microneedle (Fig. 1, 771 micro m) over the distance between the microneedles (Fig. 2, 6.05 mm divide 10 = 605 micro m) results in a fraction that is greater than 0.1 and equal to or smaller than 2 (771/604 =1.27).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of the modified Falo so that a length of the microneedle over the distance between the microneedles results in a fraction that is greater than 0.1 and equal to or smaller than as taught by Falo2 for the purpose of using the desired dimension and size of the microneedle (Falo2, ¶0074, Figs.1-2).
 Re claim 8, the modified Falo fails to disclose wherein the length of the microneedle over the distance between the microneedles results in a fraction that is 0.5-2.  
However, Falo2 discloses a microneedle that may include saccharides (CMC, ¶0350, ¶0352, Fig. 1 has the microneedle dimension, ¶00169 the strength of the microneedle) a  and microneedle (Fig. 1, Fig. 2) and wherein a length of the microneedle (Fig. 1, 771 micro m) over the distance between the microneedles (Fig. 2, 6.05 mm divide 10 = 605 micro m) results in a fraction that is greater than 0.1 and equal to or smaller than 2 (771/604 =1.27).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of modified Faloso that the length of the microneedle over the distance between the microneedles results in a fraction that is 0.5-2 as taught by Falo2 for the purpose of using the desired dimension and size of the microneedle (Falo2, ¶0074, Figs.1-2).
Response to Arguments
Applicant’s arguments, see remark, filed 8/29/2022, with respect to claim 1 with respect to the newly added limitation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Falo in view of Chen.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783